The opinion of the court was delivered, October 31st 1867, by
Read, J.
In April 1856, B. F. Lucas entered a judgment in the Common Pleas of Jefferson county against one William Corby for $1500, and issued an execution, and levied upon 300,000 feet of boards, which were to be sold on the 24th of April 1856, at the borough of Brookville. Jared D. Evans, with two others, gave a bond to the sheriff in $10,000, conditioned for the delivery of the lumber at Brookville, on the said 24th of April, to answer the exigencies of the executions, upon which it had been seized— took possession of the lumber, and run it out of the country, and prevented Lucas from realizing the fruits of his executions. Lucas brought-suit upon the official bond against the sheriff and sureties, and recovered a judgment for $1835.65, which the sureties were obliged to pay. The bond given by Evans and others was assigned to the sureties and others, and judgment recovered upon it on the 14th February 1865, for $2485.74, on which a fi. fa. was issued, and levied on a store of goods as the property of J. D. Evans, on the 25th July 1865, which levy was withdrawn on the 28th July, three days afterwards. The plaintiff alleging these goods were his, then brought this action against the sureties. On the trial the defendants offered to prove and did prove, these circumstances, and that J. D. Evans to avoid the payment of this debt, fraudulently conveyed his real estate to members of his family, and sold this store to his daughter Sophia, who on the 1st May 1865 sold it to her brother, the plaintiff, Elisha D. Evans.
*57The store and dwelling were together,, and belonged to the father, J. D. Evans, and notwithstanding these alleged sales, he and his children resided in the house, and he attended the store in the alleged capacity of a clerk. It was alleged, and such was the hearing of the evidence, that neither of the sales of the goods were boná fide or for a valuable consideration, and were with full notice of all the facts. Jared B. Evans said, he had his affairs arranged so it would not hurt him much; he expected to have claims against him he ought not to pay — and referring particularly to claims growing out of the hoards — and his daughter Sophia “ said her father transferred to her his property to save it.” “ She said it was not to cheat his creditors, it was a dishonest debt coming on him, and he never calculated to pay them; she said it was bail-money to -Mr. Matson; she said, he signed his property over to her to save it.”
There are no exceptions to the charge of the court iwhich is not on the paper-books, and the only exceptions are to the admission of evidence tending to prove the above facts, which, if proved, the plaintiff contends broadly would be no defence, and therefore the evidence was inadmissible.
The simple question then is, if from the evidence thus admitted, the jury could, if they believed it, find the goods were Jared D. Evans’s and not the plaintiff’s, whether it would not be a full defence to this action, and by the verdict that would appear to have been the opinion of the jury.
Or if the jury did not so think, hut from the circumstances of the whole case were of opinion the defendants had reasonable ground to believe it was Jared Evans’s property, then the evidence was clearly admissible in mitigation of damages.
In either aspect, and for either purpose, the court committed no error in admitting the evidence.
Judgment affirmed.